Citation Nr: 0111886	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., C.H., and J.B.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1959 to July 1985.  Service in Vietnam is 
indicated by the evidence of record.  He died in July 1995.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependent's educational assistance under 
Chapter 35 of Title 38, United States Code.

In a February 2000 decision, the Board denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to dependent's 
educational assistance under Chapter 35 of Title 38, United 
States Code.  The appellant subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).

While the case was pending at the Court, the appellant's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand, requesting that the Court vacate the 
Board's February 2000 decision and remand the case for 
further development and readjudication.  The joint motion 
states that a remand is required because of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103), which 
substantially amended the provisions of Chapter 51 of Title 
38, United States Code, concerning the assistance to be 
afforded claimants.  The joint motion indicates that a remand 
is required so the Board can determine whether the 
development of this case meets the new statutory requirements 
regarding notice to claimants (38 U.S.C. § 5103) and the duty 
to assist claimants (38 U.S.C. § 5103A).  Cf. Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000) [factual determinations as to 
whether VA's duty to assist has been complied with should be 
made by the Board in the first instance].

In December 2000, the Court granted the joint motion, vacated 
the Board's February 2000 decision and remanded the case to 
the Board for compliance with directives that were specified 
in the joint motion.

In February 2000, the Board sent a letter to the appellant's 
attorney, advising him that the appellant's case had been 
returned to the Board and that the appellant was being given 
a period of 90 days in which to submit any additional 
evidence or argument in support of her claim.  In a response 
letter received later that month, the appellant's attorney 
requested on the appellant's behalf that the Board remand 
this case to the RO in order to ensure full compliance with 
the provisions of the VCAA.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's death in July 1995 was related to 
a diagnosis of alcoholic cirrhosis that the veteran received 
during an in-service May 1979 hospitalization.  She also 
contends that his death was related to a diagnosis of a 
duodenal ulcer, which the veteran also received during his 
May 1979 hospitalization.  In addition, the appellant is also 
seeking entitlement to dependent's educational assistance 
under Chapter 35 of Title 38, United States Code as the 
surviving spouse of the veteran.

As discussed above, the joint motion directs that the Board 
review the record and determine whether the development 
previously conducted in this case meets the new statutory 
requirements set forth in the VCAA.  After having reviewed 
the record, and for the reasons and bases set forth below, 
the Board finds that additional development is necessary 
before the appellant's claims can be readjudicated.

In the interest of clarity, the Board will separately address 
the issues on appeal.

1.  Entitlement to service connection for the cause of the 
veteran's death.

The VCAA provides that the Secretary shall notify a claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

In this case, the Board finds that there is no indication 
that the appellant has ever been specifically notified of the 
type of information or evidence necessary to substantiate her 
claim of entitlement to service connection for the cause of 
the veteran's death.  Although the RO issued a Statement of 
the Case in March 1996 and a Supplemental Statement of the 
Case (SSOC) in March 1999, in which the pertinent law and 
regulations were set forth, it does not appear that the 
appellant was advised of the type of evidence that would 
serve to substantiate her claim for benefits.

Therefore, the Board finds that a remand of this issue is 
warranted, in order to allow the RO the opportunity to 
satisfy VA's duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

As alluded to above, the VCAA also requires the Secretary to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Therefore, while this case is in remand status, 
the RO is free to undertake any additional development deemed 
necessary in order to comply with the provisions of VCAA.

Because the VCAA went into effect after the most recent SSOC 
was issued in March 1999, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
In Bernard, the Court held that before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  Because this case is being remanded, the 
Board finds that the RO will have the opportunity to 
adjudicate the appellant's claim pursuant to this new 
legislation in the first instance, thereby preventing any 
potential prejudice to the appellant.

The Board notes in passing that in his February 2001 letter, 
the appellant's attorney took special note of the fact that 
the VCAA requires the Secretary to obtain a medical 
examination or medical opinion on behalf of the claimant in 
an appropriate circumstance.  However, the appellant's 
attorney did not specifically request that a medical opinion 
be obtained.  Board notes, moreover, that the RO already 
obtained an expert medical opinion in this case in November 
1997, which specifically addressed both of the appellant's 
contentions on appeal.  


2.  Entitlement to dependent's educational assistance under 
Chapter 35 of Title 38, United States Code.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a) (2000).

As discussed by the Board in its February 2000 decision, the 
veteran did not have a permanent total service-connected 
disability at the time of his death.  In the absence of 
newly-developed evidence to the contrary, the outcome of the 
appellant's claim of entitlement to dependent's educational 
assistance therefore appears to be contingent upon the 
outcome of her claim of entitlement to service connection for 
the cause of the veteran's death.  For this reason, the Board 
finds these issues to be "inextricably intertwined".  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court 
has held that the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).
Accordingly, the appellant's claim of entitlement to 
dependent's educational assistance under Chapter 35 of Title 
38, United States Code may not be adjudicated until such time 
as her claim of entitlement to service connection for the 
cause of the veteran's death has been fully developed.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the appellant 
with a copy to her attorney and inform 
her of the type of information, or lay 
and medical evidence, that would best 
serve to substantiate her claims.  As 
part of this notice, the RO should 
specifically request that the appellant 
provide the names and addresses of any 
additional health care providers who may 
possess additional records pertinent to 
her claims.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the appellant in response to this request 
which have not been previously secured.

2.  Thereafter, the RO should review all 
of the evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary.

3.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and her claim of 
entitlement to dependent's educational 
assistance under Chapter 35 of Title 38, 
United States Code.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



